PER CURIAM.
Upon the appellee’s confession of error with which we entirely agree, the final order dismissing the appellant’s complaint for failure of appellant’s counsel to attend a pretrial status conference is reversed [because, under the circumstances of this case, the subject dismissal was too severe a sanction to be imposed for the above-stated nonappearance of counsel] and the cause is remanded to the trial court for further proceedings. U.S. Fidelity & Guar. Co. v. Herr, 539 So.2d 542 (Fla. 3d DCA 1989); J.B. Muros Corp. v. International Mall, Inc., 534 So.2d 818 (Fla. 3d DCA 1988); Livingston v. State, Dept. of Corrections, 481 So.2d 2 (Fla. 1st DCA 1985); Clark v. Suncoast Peach Corp., 263 So.2d 247 (Fla. 2d DCA 1972).
Reversed and remanded.